Exhibit 21 SUBSIDIARIES OF M.D.C. HOLDINGS, INC. Name State of Organization Doing Business As Allegiant Insurance Company, Inc., A Risk Retention Group Hawaii American Home Insurance Agency, Inc. Colorado AHI Insurance Agency AH Insurance Agency, Inc. American Home Title and Escrow Company Colorado AHT Title Company of Texas HomeAmerican Mortgage Corporation Colorado Home American Mortgage Corporation M.D.C. Land Corporation Colorado MDC Land Flight Operations Co. Richmond Developments Limited MDC/Wood, Inc. Delaware NDC HVAC, Inc. Colorado RAH of Florida, Inc. Colorado RAH of Texas, LP Colorado Richmond American Homes of Texas RAH Texas Holdings, LLC Colorado Richmond American Construction, Inc. Delaware Richmond American Homes Corporation Colorado Richmond American Homes of Arizona, Inc. Delaware Richmond American Homes of Colorado, Inc. Delaware Richmond American Homes of Delaware, Inc. Colorado Richmond American Homes of Florida, LP Colorado Richmond American Homes of Illinois, Inc. Colorado Richmond American Homes of Maryland, Inc. Maryland Richmond American Homes of California, Inc. Richmond American Homes of Nevada, Inc. Colorado Richmond American Homes of New Jersey, Inc. Colorado Richmond American Homes of Pennsylvania, Inc. Colorado Richmond American Homes of Texas, Inc. Colorado Richmond American Homes of Utah, Inc. Colorado Richmond American Homes of Virginia, Inc. Virginia Richmond American Homes of Washington, Inc. Colorado Richmond American Homes of West Virginia, Inc. Colorado Richmond American Homes Three, Inc. Colorado Richmond American Homes Four, Inc. Colorado Richmond American Homes Five, Inc. Colorado Richmond American Homes Six, Inc. Colorado Richmond American Homes Seven, Inc. Colorado Richmond Realty, Inc. Colorado Richmond Realty of Washington, Inc. Colorado StarAmerican Insurance Ltd. Hawaii Sterling Ranch II, LLC Colorado Yosemite Financial, Inc. Colorado
